EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In line 5 of Claim 11, the phrase “using of” has been changed to read –using—for the claim to read more clearly; and
In line 6 of Claim 15, the phrase “using of” has been changed to read –using—for the claim to read more clearly. 

Reasons for Allowance
Claims 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent Claims 11, 15, 16, and 20 (and their respective dependent claims), while German Patent No. DE 2014209520 to Pascheka discloses an automatic braking device/speed control system for a vehicle or a method for 
In other words, none of the prior art discloses that the electronic device is designed to determine whether the vehicle is currently traveling through a particulate protection area predefined by the electronic device and to actuate the braking system 
It is for these reasons that applicant’s invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent No. 7,957,861 to McAndrew, III, U.S. Patent No. 8,180,509 to Grider et al., PG Publication No. 2017/0129467 to Karlsson et al., and European Patent No. EP 2613983 to Baehrle-Miller et al all automatic braking devices similar to applicant’s.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/           Primary Examiner, Art Unit 3657                                                                                                                                                                                             	10/18/21